DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-9, 11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of a lithium secondary battery comprising a solid electrolyte comprising Li2S and P2S5 and the cathode comprising a core particle comprising LiNixCoyMzO2 where M equals Mn (the examiner is choosing because no election was made); a 1st coating layer comprising aLi2O-ZrO2 disposed on the surface of the core particle and a 2nd coating layer disposed on the surface of the 1st coating layer comprising lithium germanium oxide in the reply filed on 4-22-2020 is acknowledged.  The traversal is on the ground(s) that it wouldn’t be a burden to search all the different species such as searching for a core particle comprising any cathode active material containing a 1st lithium -containing compound layer comprising lithium niobium oxide or lithium titanium oxide or lithium aluminum oxide in addition to lithium zirconium oxide that was chosen and also in addition to other lithium-containing nd lithium -containing compound layer comprising lithium gallium oxide or lithium niobium oxide in addition to lithium germanium oxide that was chosen.  This is not found persuasive because it would be a burden to search all the different species and combinations.
The requirement is still deemed proper and is therefore made FINAL.           A lithium secondary battery comprising a solid electrolyte comprising Li2S and P2S5 and a cathode comprising a core particle comprising LiNixCoyMzO2; a 1st coating layer comprising aLi2O-ZrO2 disposed on the surface of the core particle and a 2nd coating layer comprising a lithium germanium oxide disposed on the surface of the 1st coating layer was found allowable. Therefore a lithium secondary battery comprising a cathode comprising a core particle; a 1st coating layer comprising a lithium aluminum oxide and a 2nd coating layer comprising a lithium gallium oxide was searched.
Claims 10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-22-2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 1-2, 8-9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omata et al. (WO 2009/084626, translation).           Omata et al. teaches a core consisting of nanocrystalline zinc oxide with an average diameter of 1-10 nm, lithium gallium oxide covering the surface of the core and a shell comprising lithium aluminum oxide, etc. Omata et al. teaches in the translation, a material comprising a core comprising zinc oxide having an average diameter of 1-10 nm and the surface of the zinc oxide is covered with at least one of LiGaO2, LiAlO2, etc.            Omata et al. discloses the claimed invention except for specifically teaching that  lithium aluminum oxide covers the surface of the core and the shell comprising lithium gallium oxide.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to switch the layers because Omata et al. teaches that both these layers can be used as explained above and one would expect therefore that these layers would function in a similar way and give similar results.             Omata et al. teaches the claimed invention as explained above but does not teach that the 1st coating layer has a thickness ranging between 1-50 nm and that the total thickness of the 1st coating layer and the 2nd coating layer ranges between 1-500 nm.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1st coating layer having a thickness between 1-50 nm and to have the total thickness of the 1st and 2nd coating layer ranging between In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1st coating layer having a thickness between 1-50 nm and to have the total thickness of the 1st and 2nd coating layer ranging between 1-500 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                               Allowable Subject Matter
Claims 12-13 and 16-19 are allowed.
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727